Krupansky, J.,
dissenting. I feel Columbus City Code 2315.08(B) is con*228stitutional as enacted, and therefore, I must respectfully dissent from the majority holding to the contrary.
At the outset in a case such as the one presented, one must note the strong presumption in favor of the constitutionality of any enactment of a governmental body. As stated in the first paragraph of the syllabus in Xenia v. Schmidt (1920), 101 Ohio St. 437:
“A legislative act is presumed in law to be within the constitutional power of the body making it, whether that body be a municipal or a state legislative body.”
Furthermore, in State, ex rel. Dickman, v. Defenbacher (1955), 164 Ohio St. 142 [57 O.O. 134], paragraph one of the syllabus, this court stated:
“An enactment of the General Assembly is presumed to be constitutional, and before a court may declare it unconstitutional it must appear beyond a reasonable doubt that the legislation and constitutional provisions are clearly incompatible.”
Despite repeated warnings to proceed cautiously in this area, the majority has determined C.C. 2315.08 is vague and overbroad. I believe, however, a simple reading of the words of the ordinance immediately and clearly reveals otherwise. This ordinance unambiguously defines the conduct which is prohibited, i.e., knowingly making a false statement to a police officer acting within the scope of his duties. I fail to see anything “vague” about the meaning of these words. Surely an individual is aware of when he is voluntarily relating a misstatement to a law enforcement officer. In the instant actions, for example, one must assume defendant Jackson knew his name was not Michael Patterson, just as defendant New realized his name was not William Lewis Elkins. Furthermore, these falsifications were asserted to an individual known to be a police officer with the explicit intention of concealing the speaker’s true identity from that officer. Certainly a citizen would have to be somewhat naive to assume such conduct could or should be condoned by the authorities.
In addition to the ordinance being deemed vague, it was also found to be overbroad. As stated in the Municipal Court’s opinion in Columbus v. Jackson, and quoted by the majority:
<<* * * The ordinance before the court prohibits activities that the legislative branch of government could not have intended to be made criminal. Under C.C.C. Section 2315.08(B) a person would be in violation of law if, while investigating a traffic accident, a person gave the officer unsolicited statements to the police officer:
“(1) ‘It’s a dry day today, officer’ — when, in fact, it was raining and the defendant knew it was raining; or
“(2) ‘Officer, Ohio State lost today’ — when, in fact, the defendant knew that Ohio State had won today.”
While recognizing the well-accepted principles that courts will liberally *229construe a statute to- save it from constitutional infirmities and a statute susceptible of a narrowing construction will not be found to be facially over-broad, the Court of Appeals below nonetheless determined the language contained in C.C. 2315.08(B) to be incapable of being so salvaged. I strongly disagree. A narrowing construction and liberally construing C.C. 2315.08(B) is unnecessary, one need only view the ordinance in a reasonable vein to reach an acceptable result. It is preposterous to think police officers would use C.C. 2315.08 to arrest an individual for relating an inaccurate result of a football game or reporting erroneous weather conditions. It is even more unthinkable that any court would uphold such an action. The logical interpretation of “a law enforcement officer who is acting within the scope of his duties” effectively precludes prosecution for any unsolicited comment having no significance to the matter being investigated by the officer. Furthermore, in addition to these obviously irrelevant comments which can be summarily excluded from any reasonable application of the ordinance, C.C. 2315.08(B)(2) also excepts refusals to respond to inquiries and statements protected by a constitutional or statutory privilege from the scope of the ordinance. Therefore, combining a realistic interpretation of C.C. 2315.08(B) with the exclusions found in subsection (B)(2) of the ordinance results in an enactment which is sufficiently precise and narrow to be valid and manageable.
Along with the fact that a reasonable reading of this ordinance indicates it is neither vague nor overbroad, another factor militates a finding that C.C. 2315.08 is constitutionally valid, i.e., a comparable federal statute Section 1001, Title 18, U.S. Code, has been repeatedly upheld when assailed in a similar manner.
As set out in the majority opinion, Section 1001 provides:
“Whoever, in any manner within the jurisdiction of any department or agency of the United States knowingly and willfully falsifies, conceals or covers up by any trick, scheme, or device a material fact, or makes any false, fictitious or fraudulent statements or representations, or makes or uses any false writing or document knowing the same to contain any false, fictitious or fraudulent statement or entry, shall be fined not more than $10,000 or imprisoned not more than five years or both.”
Admittedly, Section 1001 may be more explicitly worded than the Columbus City Ordinance at issue, however, the import of the two is identical — the prohibition of false statements to public officials who are acting within the scope of their authority. The interest of society in ensuring officials are acting upon accurate information is a strong justification for upholding this ordinance. The following statement by Justice Harlan in Bryson v. United States (1969), 396 U.S. 64, 72, a case dealing with a conviction under Section 1001, seems equally applicable to C.C. 2315.08:
“* * * Our legal system provides methods for challenging the Government’s right to ask questions — lying is not one of them. A citizen may decline *230to answer the question, or answer it honestly, but he cannot with impunity knowingly and willfully answer with a falsehood.”
In sum, I feel C.C. 2315.08 is an ordinance with a legitimate and well-defined aim which unambiguously delineates the actions which it proscribes in a sufficiently limited fashion so as to constitute a valid enactment. In view of this conclusion, I would have reversed the judgment of the Court of Appeals.
Holmes, J., concurs in the foregoing dissenting opinion.